                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT
                                   6                            NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8        SHAWN DAMON BARTH,                           Case No. 18-cv-01242-WHO (PR)

                                   9
                                                        Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                  10
                                                  v.

                                  11        WILLIAM MUNIZ, et al.,

                                  12
                                                        Defendants.
Northern District of California
 United States District Court




                                  13

                                  14                                        INTRODUCTION
                                  15           Plaintiff Barth has failed to comply with the Court’s orders to file a coherent and
                                  16   focused complaint. Accordingly, this federal civil rights action is DISMISSED (without
                                  17   prejudice) for failing to comply with the Court’s orders and for failing to prosecute, see
                                  18   Federal Rule of Civil Procedure 41(b).
                                  19                                          DISCUSSION
                                  20   i.      Standard of Review
                                  21           A federal court must conduct a preliminary screening in any case in which a
                                  22   prisoner seeks redress from a governmental entity or officer or employee of a
                                  23   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  24   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  25   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  26   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  27   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  28
                                   1          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   2   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   3   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   4   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   5   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   6   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   7   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   8   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   9   (9th Cir. 1994).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   ii.    Claims
                                  15          a.     Original Complaint
                                  16          I dismissed the original complaint with leave to amend because it raised “many
                                  17   unrelated, and factually insufficient, claims against his jailors in a confusing and verbose
                                  18   55 page complaint, to which [plaintiff] has attached 316 pages of exhibits.” (Dkt. No. 6 at
                                  19   1.) I instructed Barth to “select one cause of action from his lengthy list, e.g., lack of
                                  20   library access, or deliberate indifference to safety, or assault, etc.” to raise in his amended
                                  21   complaint. (Id. at 2.) The amended complaint was to be no longer than 10 pages, with no
                                  22   more than 20 pages of exhibits. (Id. at 3.)
                                  23          b.     First Amended Complaint
                                  24          After being granted an extension of time, Barth filed a first amended complaint. I
                                  25   dismissed it with leave to amend. “Despite having more than 60 days to complete this
                                  26   task, Barth’s amended complaint remains a jumble of mostly unrelated claims. The new
                                  27   complaint is 17 pages long and contains unrelated claims, many of which lack any specific
                                  28   factual support.” (Dkt. No. 11 at 1.) I again instructed Barth to “pick one closely related
                                                                                      2
                                   1   set of claims—related both by the legal claims asserted and the facts involved, as required
                                   2   by Federal Rule of Civil Procedure 20(a)(2).” (Id. at 2.) The Court also imposed 10-page
                                   3   limit on the new filing. (Id.)
                                   4            c.    Second Amended Complaint
                                   5            The second amended complaint is not an improvement. Again, Barth alleges
                                   6   a chronological list of events that are not obviously linked relating to his
                                   7   imprisonment at Salinas Valley State Prison and then states a series of claims
                                   8   (denial of law library access; excessive force; denial of canteen privileges) that have
                                   9   insufficient factual support. For example, alleging in a conclusory fashion that the
                                  10   denial of law library access prevented him from meeting court deadlines is
                                  11   insufficient — plaintiff must state with specificity what deadlines he failed to meet
                                  12   and exactly how his failure to meet those deadlines adversely affected his case.1
Northern District of California
 United States District Court




                                  13   And he needs to limit the complaint to one cause of action, as I wrote in my order
                                  14   dismissing the original complaint.2
                                  15                                         CONCLUSION
                                  16            Given that Barth has not complied with my Orders after three tries, I DISMISS his
                                  17   federal civil rights action without prejudice. Because this dismissal is without prejudice,
                                  18   Barth may move to reopen. Any such motion must comply in all respects with the Court’s
                                  19   prior instructions regarding filing an amended complaint.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                        Barth alleges the denial of law library access from March 2016 to January 2017
                                       prevented him from pursuing a suit in the Central District (Barth v. Lackner, 15-cv-01398-
                                  26   DMG-RAO). (Second Am. Compl., Dkt. No. 12 at 7.) The docket of that case contradicts
                                       Barth’s assertions. Despite the alleged denial of law library access, he was able to file on
                                  27   April 12, 2016 a 372-page objection to a magistrate’s report and recommendation. (Barth
                                       v. Lackner, 15-cv-01398-DMG-RAO, Dkt. No. 66.)
                                  28   2
                                           The complaint should also be limited to 10 pages.
                                                                                     3
                                   1        The Clerk shall enter judgment in favor of defendants and close the file.
                                   2        IT IS SO ORDERED.
                                   3   Dated: May 31, 2019
                                                                                      _________________________
                                   4
                                                                                      WILLIAM H. ORRICK
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
